Citation Nr: 1138163	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  11-02 713A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico

THE ISSUES

1.  Entitlement to a rating higher than 10 percent for a left hip disability involving dystrophic calcifications in the iliac wing with degenerative joint disease.

2.  Entitlement to a rating higher than 10 percent for a left ankle scar.

3.  Entitlement to a rating higher than 10 percent for a left hip scar.

4.  Entitlement to a rating higher than 10 percent for lateral femoral cutaneous neuropathy of the left lower extremity.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability involving Reflex Sympathetic Dystrophy (RSD) of the left lower extremity due to surgery by the Department of Veterans Affairs on January 20, 2010.

6.  Entitlement to service connection for depression as secondary to the RSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant-Veteran and his wife


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to March 1956.

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from a January 2009 decision of a special claims processing unit ("Tiger Team") at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which confirmed and continued 10 percent ratings for the Veteran's left hip scar, lateral femoral cutaneous neuropathy of the left lower extremity, left ankle scar, and left hip dystrophic calcifications in the left iliac wing with degenerative joint disease (DJD), i.e., arthritis.  That decision also denied his claims for service connection for left subtalar DJD (claimed as a left foot condition, status post surgery) and for a total disability rating based on individual unemployability (TDIU).

His February 2009 Notice of Disagreement (NOD), however, did not address the TDIU claim, only the several others.


In another decision since issued in February 2011 during the pendency of the appeal, the local RO in Albuquerque, New Mexico, granted the claim for service connection for traumatic arthritis of the left os calcis requiring subtalar fusion (i.e., the left foot claim).  The RO assigned a 10 percent rating for this disability, except for two occasions when the Veteran had temporary 100 percent ratings under 38 C.F.R. § 4.30 ("Paragraph 30") to compensate him for his convalescences following surgeries.  He has not appealed the 10 percent ratings or effective dates of these ratings.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal these "downstream" issues).  So this left foot claim is no longer at issue.

Hence, the February 2011 Statement of the Case (SOC) only addressed the claims for higher ratings for the left hip scar, lateral femoral cutaneous neuropathy of the left lower extremity, left ankle scar, and left hip dystrophic calcifications in the left iliac wing with DJD.  The Veteran filed a Substantive Appeal (VA Form 9) later in February 2011, in response to that SOC, to complete the steps necessary to perfect his appeal of these increased-rating claims to the Board.  See 38 C.F.R. § 20.200 (2011) (indicating an appeal to the Board consist of a timely filed NOD in writing and, after a SOC has been furnished, a timely filed Substantive Appeal (VA Form 9 or equivalent statement)).

In preliminary discussions and while testifying during his more recent June 2011 hearing at the Albuquerque RO before the Board, however, the Veteran indicated he is requesting § 1151 compensation as a result of his most recent VA surgery.  The surgery he is referring to was performed on January 20, 2010, and was the reason he received one of the temporary 100 percent convalescent ratings mentioned under 38 C.F.R. § 4.30.  He says he has additional disability as a consequence of that most recent surgery - namely, RSD of his entire left lower extremity.  So this additional § 1151 claim is "inextricably intertwined" with his increased-rating claims at issue in this appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (claims are inextricably intertwined when they are so closely tied together that a final decision on one claim cannot be rendered until a decision on the other); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (claims are inextricably intertwined when they have common parameters, such as when the outcome of one claim may affect the outcome of the other.  And to avoid piecemeal adjudication of these types of claims, they should be considered together).  See also Holland v. Brown, 6 Vet. App. 443 (1994).  So the Board is assuming jurisdiction over this § 1151 claim and, indeed, also granting this additional claim based on medical records submitted in July 2011, so since the hearing, along with a mini-cassette of a tape-recorded message purportedly from the VA anesthesiologist for the surgery in question offering his apology for mistakes made in preparation for or during the procedure.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006) (Although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim.); Robinson v. Mansfield, 21 Vet. App. 545 (2008) (Separate theories in support of a claim for benefits for a particular disability do not equate to separate claims for benefits for that disability); Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (An informal claim for VA benefits must identify the benefit sought as required by 38 C.F.R. § 3.155(a), which means that a claimant must describe the nature of the disability for which he is seeking benefits, to include referring to a disabled body part or system or by describing symptoms of the disability).

Moreover, the Veteran is not prejudiced by the Board going ahead and immediately deciding this additional § 1151 claim, rather than the RO considering this additional claim in the first instance, because the Board is granting this additional claim rather than denying it.  See Bernard v. Brown, 4 Vet. App. 384 (1993); cf. Hickson v. Shinseki, 23 Vet. App. 394 (2010).

In other testimony during his June 2011 hearing, the Veteran raised a still additional claim for service connection for depression - either as secondary to his service-connected disabilities and/or as a result of the additional disability for which he is requesting § 1151 compensation.  See 38 C.F.R. § 3.310(a) and (b) (2010), indicating service connection is permissible on this secondary basis for disability that his proximately due to, the result of, or aggravated by service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  And just as in the case of his claim for § 1151 compensation, he submitted additional medical evidence in July 2011 confirming medication was prescribed for treatment of his depression, and that his depression stems from the chronic and often unbearable pain associated with his RSD.  So the Board also is assuming jurisdiction over this claim for secondary depression and granting this claim, as well.

The Board also has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's left hip has range of motion from 10 degrees of extension to 100 degrees of flexion.

2.  The scar on his left hip is not deep, does not cause limitation of motion or function, and measures only 17.5 x 0.1 cm.

3.  The scar on his left ankle is not deep, does not cause limitation of motion or function, and measures only 5.0 x 0.2 cm.

4.  He also already has the highest possible schedular rating under the applicable diagnostic code for the lateral femoral cutaneous neuropathy of his left lower extremity.

5.  But he has additional disability - specifically, RSD of his left lower extremity, on account of the surgery performed by VA on January 20, 2010, and this additional disability is due to VA negligence and is not a reasonably foreseeable consequence of this type of surgery.

6.  He has depression, as well, because of the chronic and often unbearable pain associated with the RSD of his left lower extremity.



CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 10 percent for the left hip disability involving dystrophic calcifications in the iliac wing with DJD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5251, 5252, 5253 (2010).

2.  The criteria are not met for a rating higher than 10 percent for the left hip scar.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.118, Diagnostic Codes 7801, 7804 (2010).

3.  The criteria are not met for a rating higher than 10 percent for the left ankle scar.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.118, Diagnostic Codes 7801, 7804 (2010).

4.  The criteria are not met for a rating higher than 10 percent for the lateral femoral cutaneous neuropathy of the left lower extremity.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 8529 (2010).

5.  But the criteria are met for § 1151 compensation for RSD of the left lower extremity due to the VA surgery on January 20, 2010.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2010).

6.  The depression is secondary to the RSD of the left lower extremity.  38 C.F.R. § 3.310(a) and (b) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board is required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  These notice requirements apply to all elements of a claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Since the Board is granting compensation under 38 U.S.C.A. § 1151 for additional disability involving RSD of the left lower extremity due to VA surgical treatment, and for secondary depression, the Board need not discuss whether the Veteran has received sufficient notice or assistance concerning these particular claims because they are being granted, regardless.  That is to say, even if for the sake of argument he has not received the required notice and assistance concerning these claims, this ultimately would be inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice from any notice or assistance deficiency and clarifying that the burden of showing an error is harmful or prejudicial, meaning outcome determinative of a claim, normally falls upon the party attacking agency's determination - so, here, the Veteran as the pleading party).

And as for the remaining claims for higher ratings for the service-connected disabilities, the duty to notify has been satisfied by way of a July 2008 letter to the Veteran sent prior to the initial adjudication of these claims in January 2009, so in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  The letter informed him of the evidence required to substantiate these claims and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  The letter also apprised him of not just the disability rating element of these claims, but also the downstream effective date element of these claims, as required by Dingess.  He therefore has received all required VCAA notice concerning these claims, and there is no pleading or allegation that he has not.  See Sanders, 129 S. Ct. 1696.

VA also fulfilled its duty to assist him with these claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained all records that he and his representative identified as potentially relevant to these claims.  These disabilities also were examined for VA compensation purposes in August 2008.  The findings from the examinations and the other evidence in the file, including the additional evidence submitted in July 2011, provide the information needed to properly rate these disabilities, so additional examination is not needed to fairly decide these claims.  See 38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).

The mere passage of time does not create an obligation to reexamine these disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

Accordingly, the Board concludes that VA has satisfied its duties to notify and assist the Veteran with these claims.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  The Board therefore may proceed with the adjudication of these claims.


II.  Increased-Rating Claims

These increased-rating claims concern disabilities that are the result of the Veteran's initial surgery during service, in August 1953, when he had a bone grafted from his left hip to repair a hole in a bone of his left ankle.  Specifically, his left os calcis was packed with bone chips from the left posterior iliac crest.  This resulted in scars on his left hip and ankle, as well as disabilities involving this hip and ankle and the eventual need for two additional surgeries.

In a November 2007 decision, the RO consequently granted service connection for:  (i) a left hip disability involving dystrophic calcifications in the iliac wing with DJD (ii) a scar on the left hip (iii) a scar on the left ankle, and (iv) lateral femoral cutaneous neuropathy of the left lower extremity.  The RO rated each of these disabilities individually, assigning 10 percent ratings for each retroactively effective from December 14, 2005.

The Veteran submitted a VA Form 21-4138, Statement in Support of Claim, in July 2008 indicating "I would like to file an increase for all service[-]connected conditions.  Conditions are worse."  He also referred to the pending need for additional surgery.  The special claims processing unit ("Tiger Team") at the RO in Cleveland, Ohio, denied these increased-rating claims in the January 2009 decision already mentioned, and this appeal ensued.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  All reasonable doubt is resolved in the Veteran's favor.  38 C.F.R. § 4.3.


The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has indicated that, in assessing the severity of a disability, the Board must consider whether there have been variances.  If there have been, the rating must be "staged" to compensate the Veteran for this.  See Francisco v. Brown, 7 Vet. App. 55 (1994) (applying this practice to an initial rating); and Hart v. Mansfield, 21 Vet. App. 505 (2007)  (extending this practice even to claims that do not involve initial ratings).  A "staged" rating is appropriate for an increased-rating claim when, in assessing the present level of disability, the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant temporal focus is from one year before the claim was filed until VA makes a final decision on the claim.  Id.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

A.  Left Hip Disability Involving Dystrophic Calcifications in the Iliac Wing with DJD

The Veteran's left hip disability, apart from the scar, is currently rated as 10-percent disabling under Diagnostic Code (DC) 5252, for limitation of flexion of the thigh.  The rater arrives at DC 5252 by way of DCs 5003 and 5010, which pertain to arthritis confirmed by X-ray and indicate the consequent disability is to be rated on the basis of the extent it causes limitation of motion under the appropriate DC, which, here, is DC 5252.  DC 5252 provides a 10 percent rating for limitation of flexion of the thigh to 45 degrees, a 20 percent rating for limitation of flexion to 30 degrees, a 30 percent rating for limitation of flexion to 20 degrees, and a 40 percent rating for limitation of flexion to 10 degrees.

For comparison, normal hip flexion is from zero to 125 degrees, and normal hip abduction is from zero to 45 degrees.  See 38 C.F.R. § 4.71, Plate II (2010).

Limitation of extension of the thigh (and adjacent hip) his rated under DC 5251, which provides a maximum 10 percent rating for limitation of extension of the thigh to 5 degrees.  But since the Veteran already has a 10 percent rating for his left hip, DC 5251 does not provide any additional benefit because he already has the highest possible schedular rating available under this code.


Unlike the knee, which in certain circumstances allows for separate ratings for limitation of flexion and extension or when there is both arthritis and instability, there are no such special provisions for the hip.  Thus, the hip is only entitled to one rating  See VAOPGCPREC 9-2004 (September 17, 2004); VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997); VAOPGCPREC 9-98 (August 14, 1998).

When, however, an evaluation of a disability is based at least partly upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include more or less movement than normal, weakened movement, premature or excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Applying these criteria to the facts of this case, the Board finds no basis to assign a rating higher than 10 percent for the Veteran's left hip disability.  The only relevant evidence for consideration is an August 2008 VA examination report.  This report reflects that his left hip demonstrated flexion to 100 degrees (with 125 listed as normal), extension to 10 degrees (with 30 listed as normal), abduction to 30 degrees (with 45 listed as normal), adduction to 20 degrees (with 25 listed as normal), internal rotation of 30 degrees (with 40 listed as normal), and external rotation of 40 degrees (with 60 listed as normal).

These findings do not meet the requirements for a compensable rating under DC 5252.  It thus appears the 10 percent rating the RO assigned was based on his complaints of chronic pain, as well as X-ray evidence of DJD, i.e., arthritis.  See 38 C.F.R. § 4.71a, DC 5003 (when the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion); see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) (holding that a painful major joint or group of joints affected by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a 10 percent rating even though there is no actual limitation of motion).  In other words, his pain is the basis for the 10 percent rating.  See Mitchell v. Shinseki, No. 09-2169 (Vet. App. Aug. 23, 2011) and Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) (indicating functional loss due to pain is rated at the same level as functional loss where motion is impeded).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  But in light of the fact that his left hip nonetheless has flexion significantly greater than to just 45 degrees, there simply is no basis to assign a rating higher than 10 percent for this disability under the range-of-motion criteria.  Indeed, the August 2008 VA examination report specifically notes that flexion and extension were additionally limited by 10 degrees following repetitive movements, and that there was no evidence of any instability, weakness, abnormal weight bearing, or ankylosis.  So the additional limitation of motion the Veteran has in his left hip as a consequence of his chronic pain is reason to assign a 10 percent rating, even though he has not shown sufficient limitation of motion in this hip to otherwise warrant this rating.  Indeed, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, No. 09-2873, 2011 WL 3346827, at *4 (Vet. App. Aug. 4, 2011) (emphasis added).  In Burton, the CAVC found that the Board had failed to address painful motion and the applicability of 38 C.F.R. § 4.59 to an initial disability rating for residuals of a left shoulder injury with surgical repair.  Id., at *5.  Here, though, unlike in Burton, this is indeed being addressed but does not provide reason for increasing the rating beyond the 10-percent level.

For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating higher than 10 percent for his left hip disability.  And as the preponderance of the evidence is against this claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the appeal of this claim is denied.

B.  Scar on the Left Hip

In addition to painful motion of the left hip because of the arthritis, the RO also assigned a separate 10 percent rating for the residual scar on this hip, which was the donor site of the bone graft performed in service.  And, unfortunately, there is no basis for increasing this rating either.

Ratings for scars are assigned under 38 C.F.R. § 4.118, DCs 7800 to 7805.  The Veteran's left hip scar has been rated under DC 7804, which provides a maximum 10 percent rating for superficial scars that are painful on objective examination.  Effective October 23, 2008, revised provisions for evaluating scars were enacted.  These revised provisions are applicable only to claims received on or after October 23, 2008.  Thus, since the Veteran filed his claim for increase on July 24, 2008, his claim will be considered solely under the criteria in effect as of the date of his claim.  73 Fed. Reg. 54708 (Sept. 23. 2008).

And since he already has the maximum 10 percent rating available under DC 7804, there is no basis to assign a higher disability rating under this code provision.  He also is not entitled to a higher rating under any other potentially applicable code.  For example, a 20 percent rating is available for a scar that is deep or that causes limited function or motion in an area or areas exceeding 12 square inches (77 square centimeters).  38 C.F.R. § 4.118, DCs 7801.  However, a VA examiner in August 2008 observed that this scar on the Veteran's left hip was not deep, did not cause limitation of motion, and measured only 17.5 x 0.1 cm.  Moreover, even assuming for the sake of argument that the scar did cause limitation of motion of the left hip, he already is being compensated for this inasmuch as he already has the separate 10 percent rating for limitation of motion of his left hip on account of his arthritis.  Therefore, assigning a separate rating for limitation of motion of the left hip due to this scar would violate VA's anti-pyramiding regulation, 38 C.F.R. § 4.14.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that evaluations for distinct disabilities resulting from the same injury could be combined so long as the symptomatology for one disability was not "duplicative of or overlapping with the symptomatology" of the other disability).

The Board thus concludes that the preponderance of the evidence is against this claim for a rating higher than 10 percent for the scar on the Veteran's left hip.  As such, the doctrine of reasonable doubt is not for application, and the appeal of this claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 49.

C.  Scar on the Left Ankle

The Board also finds that the preponderance of the evidence is against a rating higher than 10 percent for the scar on the Veteran's left ankle.  This scar is also rated under the former DC 7804, which, as mentioned, does not provide for a rating higher than 10 percent.  And the August 2008 VA examination report indicates this scar, measuring only 5.0 x 0.2 cm, is neither painful nor deep, so superficial, and not adherent to the underlying tissue.  Moreover, the Veteran is also being compensated for his underlying left foot disability since a recent February 2011 RO decision granted service connection for traumatic arthritis of the os calcis, status post subtalar fusion, and assigned a separate 10 percent rating under DC 5010 (and 5003) - 5273 because there is moderate deformity.  So there simply is no basis to grant additional compensation for this scar apart from this, including under any other potentially applicable DC, as he already is being fully compensated for the underlying orthopedic disability, including for the extent there is associated limitation of motion or function.

In conclusion, the Board finds that the preponderance of the evidence is against this claim for a rating higher than 10 percent for this scar.  Hence, the appeal of this claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 49. 


D.  Lateral Femoral Cutaneous 
Neuropathy of the Left Lower Extremity

This disability also is rated as 10-percent disabling, but under DC 8599-8529.  Hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27.

DC 8529 provides a maximum a 10 percent rating for severe to complete paralysis of the external cutaneous nerve of the thigh.  See 38 C.F.R. § 4.124a, DC 8529.  Since this is the maximum rating available under this DC, and since no other code provision applies, there is no basis to grant a schedular rating higher than 10 percent for this disability.  Also, as will be discussed below, the Board finds no reason to refer this claim to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996) (requiring consideration of this possible referral for this special 
extra-schedular entitlement when, as here, the Veteran has the highest possible rating under the Rating Schedule and, yet, believes he is entitled to an even higher rating).

E.  Consideration of an Extra-schedular Evaluation

In exceptional cases where schedular evaluations are found to be inadequate, the RO or Board may refer a claim to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Id.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).

In this case, the Board finds that the Veteran's symptomatology and limitation in occupational functioning for the disabilities at issue are reasonably contemplated by the rating schedule under the first prong of the analysis.  The Court has held that, in making this determination, "there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established rating criteria found in the rating schedule for that disability."  Thun, 22 Vet. App. at 115.  "[I]f the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is therefore adequate and no referral is required."  Id.  See also VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996), para. 7 (when service-connected disability affects employment "in ways not contemplated by the rating schedule" § 3.321(b)(1) is applicable."  Also, an inadequacy of the rating schedule cannot be established solely by showing an asserted gap between the Veteran's income and the income of similarly qualified workers in his field.  Thun, 22 Vet. App. at 116.  


The Veteran's primary complaint is chronic, persistent, pain in his entire left lower extremity from his hip down through his ankle and into his foot.  And the schedular criteria take into account this pain and the functional impairment associated with it, including the consequent decrease in his range of motion.  The same is true of his neurological impairment.  He also clarified during his recent June 2011 hearing that his scars, themselves, are not symptomatic, just that he has pain and tenderness in the area surrounding them, which also is contemplated by the schedular rating criteria inasmuch as there is consideration of any associated limitation of function, such as limitation of motion.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  So referral to the Director of Compensation and Pension Service is not required.  See Thun, supra.  See also Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

III.  Entitlement to § 1151 Compensation for Additional Disability Involving RSD of the Left lower Extremity due to VA Surgery Performed on January 20, 2010

The Veteran raised this additional claim during his June 2011 hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing).

Compensation benefits may be awarded for a "qualifying additional disability" under the provisions of 38 U.S.C.A. § 1151 in the same manner as if the additional disability was service connected.  The additional disability qualifies for compensation if the disability is not the result of the Veteran's willful misconduct, and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  In order to constitute a "qualifying additional disability," the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment or examination or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to his condition after such care or treatment.  38 C.F.R. § 3.361(b). To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in his additional disability.  Merely showing that he received care or treatment and that he has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused the Veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or VA furnished the medical treatment without the Veteran's informed consent (in accordance with 38 C.F.R. § 17.32).  Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each case to be determined based on what a reasonable health care provider would have foreseen.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(d).

In this particular case at hand, the Veteran attributes the RSD now affecting his left lower extremity to the VA surgery he had on January 20, 2010.  During his recent June 2011 hearing, he explained the initial surgery to this extremity during service and the subsequent need for additional surgery in 2008 and this most recent surgery in 2010, so a total of three procedures.  He said the intervening surgery (the second procedure) was on his left foot and for right below his left ankle to put in pins, including for stability, but that his condition did not improve, prompting the additional surgery (the third procedure in question).  He said his doctors went into the same scar to cut away scar tissue or bone that was pressing on a nerve and to remove the pins that had been inserted, but that now, as a consequence, he has pain, nerve impairment and atrophy throughout his entire left leg, including in his knee, indeed, so much so that he cannot walk or get around without a cane, walker or wheelchair.  He also described decreased hair growth.

As noted, he already has various service-connected disabilities involving his left lower extremity, including neuropathy and arthritis of the os calcis.  But he believes there is now additional disability above and beyond this that is directly traceable to unfortunate events that occurred in connection with his most recent surgery in January 2010.

VA medical treatment records in the file - including especially those submitted in July 2011 (so since the June 2011 hearing) confirm that on January 20, 2010, he underwent this additional surgery involving a left subtalar joint revision with percutaneous triple hemisection Achilles lengthening.  These records also disclose that this procedure resulted in RSD of his left lower extremity, which he did not have prior to this additional surgery.  Moreover, the consent form he signed on January 3, 2010, does not list RSD as a possible consequence or complication of this surgery, and he testified during his hearing (as as reflected in his VA medical treatment records) that his developing this condition after and as a result of the surgery was a complete surprise to him and his wife.  In fact, he says they expected a completely opposite result.  Namely, the expected benefits from this additional surgery were listed as improved function and range of motion of the affected joint, as well as reduced pain and deformity and stabilization of the ankle to make it easier to walk, not, as has been unfortunately shown, much more difficult a process if at all possible.

The Veteran also has submitted a mini-cassette recording purportedly taken from his answering machine on which one of his VA doctors (an anesthesiologist) called to apologize for the mistake or mishap made during the surgery in question.  The Veteran and his wife consider this recording tantamount to an admission of guilt and, specifically, the required showing of negligence or a substandard of care in the provision of this surgery.  And the Board agrees they have met this burden of proof.


Since the Veteran now has RSD of his left lower extremity as a result of the January 2010 surgery, which was not a reasonably foreseeable consequence or complication of this surgery, and appears to be due to negligence on the part of VA in the provision or administration of this surgery, the Board is granting his consequent claim for § 1151 compensation, especially by resolving all reasonable doubt in his favor as required by 38 C.F.R. §§ 3.102 and 4.3.

IV.  Secondary Depression

The additional medical treatment records the Veteran has submitted since his June 2011 hearing, which were received in July 2011, also confirm he has depression secondary to his RSD, that is, which is proximately due to, the result of, or at the very least aggravated by this condition.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In particular, these records speak to the chronic pain associated with his RSD, which is often so severe that it seems unbearable, and his resultant inability to do even previous simple task like walk without the assistance of a cane or walker.  This has had a tremendous impact on his sense of self-worth and in his relationships, including with this wife, which she also attested to during the recent June 2011 hearing.  So there is both medical and lay evidence linking the depression to the RSD, and confirmation in these records of prescriptions of medication to try and lessen the depression.  The Board therefore is additionally service connecting this depression as secondary to the RSD - which, again, because it will be compensated under § 1151, will for all intents and purposes be treated as though it is a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. West, 13 Vet. App. 237 (1999); and Velez v. West, 11 Vet. App. 148, 158 (1998) (all indicating that supporting medical evidence generally is required to associate a claimed condition with a service-connected disability).



ORDER

The claim for a rating higher than 10 percent for the left hip disability involving dystrophic calcifications in the iliac wing with DJD is denied.

The claim for a rating higher than 10 percent for the left hip scar is denied.

The claim for a rating higher than 10 percent for the left ankle scar is denied.

The claim for a rating higher than 10 percent for the lateral femoral cutaneous neuropathy of the left lower extremity is denied.

However, the claim for § 1151 compensation for additional disability, namely, RSD of the left lower extremity due to the VA surgery on January 20, 2010, is granted.

The claim for secondary depression also is granted.




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


